United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1028
                                  ___________

Tamara Stone Enderud,                  *
                                       *
            Appellant,                 *
                                       *
      v.                               *   Appeal from the United States
                                       *   District Court for the
George Jackson Mental Health Center,   *   Eastern District of Arkansas.
                                       *
            Defendant,                 *        [UNPUBLISHED]
                                       *
Arkansas Department of Human           *
Services, (Originally sued as George   *
Jackson Mental Health Center) also     *
known as George Jackson Mental         *
Healthcare,                            *
                                       *
            Appellee.
                                  ___________

                         Submitted: February 21, 2001
                             Filed: February 26, 2001
                                 ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.
       Tamara Stone-Enderud appeals the district court’s1 judgment in favor of
defendant following a bench trial in her employment discrimination action. After
careful consideration of the arguments in Stone-Enderud’s brief, we conclude that the
district court’s judgment should be affirmed. Stone-Enderud fails to direct us to
anything in the record which would show that the district court erred in entering
judgment against her after finding that her former employer did not engage in
intentional discrimination against her based on her religion.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE HENRY WOODS, United States District Judge for the
Eastern District of Arkansas.
                                         -2-